VANDE WALLE, Chief Justice.
The City of Fargo appealed from a Cass County court order dismissing charges of Driving Under the Influence. We affirm in all four cases.
Norman E. Mark, Michael D. Olson, Larry Maul, and Monte Walz were all arrested between October 21 and December 9, 1992. Defendants were detained from seven to twelve hours because of a “Release from Custody” order of the Fargo Municipal Court.
City of Fargo v. Berntson, 505 N.W.2d 747 (N.D.1993), held that dismissal of the charges without a showing of prejudice was appropriate under the rationale of Madison v. North Dakota Dept. of Transp., 503 N.W.2d 243 (N.D.1993). Here the city contends the Bemtson holding is not applicable because the arrests were made prior to the final decision of Judge Norman Backes on December 10, 1992. However, these detentions occurred well after September 15, 1992, the date on which Judge Backes became the second district court judge to release a prisoner in a habeas corpus proceeding because of the detention policy under which these appellees were held. The Madison rationale is applicable. Thus, we follow our decision in City of Fargo v. Berntson, 505 N.W.2d 747 (N.D.1993).
Affirmed.
SANDSTROM, NEUMANN, LEVINE and MESCHKE, JJ., concur.